On behalf of the Government and the people of Tuvalu, it is indeed a great honour and pleasure to deliver this statement at the General Assembly at its seventieth session. I congratulate the President on his election and wish the Assembly success and blessings under his able guidance and leadership. May the Good Lord bless and sustain him and our United Nations.
I also wish to thank the former President of the General Assembly, Mr. Sam Kutesa, for delivering the 2030 Agenda for Sustainable Development (resolution 70/1) and the many other core successes of 2015 in our transition from the Millennium Development Goals (MDGs) era to that of the Sustainable Development Goals (SDGs). We applaud all the Chairs of the major United Nations conferences and summits — on disaster risk reduction in Sendai, on financing for development in Addis Ababa and last week’s Summit for the adoption of the Agenda. We thank the entire membership and members of non-governmental organizations, civil society, the private sector and academia, who all contributed to the dialogues, negotiations and drafting responsibilities. Let me also pay tribute to Secretary- General Ban Ki-moon and his managers, the Secretariat and all the specialized United Nations agencies, staff and peacekeepers, who are honouring the citizens of
20/29 15-29822

02/10/2015 A/70/PV.26
the world with the best of their service, energy and commitment.
It has been 70 years of successful life for this sacred institution, and we have also exhausted the 15 years of the MDGs. How we have fared is a key beacon of the relevance and effectiveness of multilateralism and this solemn union, the United Nations. The noble visions and principles enshrined in the Charter of the United Nations remain pertinent and vital for successive generations that long for peace, security and prosperity. The MDGs saved millions from hunger and poverty. We are more technologically advanced, more connected, more cooperative and more aware of the global issues — and certainly have resisted the temptation of an all-out world war.
Yet we must be honest with ourselves and note that there are persisting inequities, recurring insecurities and planetary distress that require our urgent attention. A significant number of “we the people” globally are still homeless, jobless, with many more are becoming displaced and stateless. Many are deprived of opportunities for education and health services, and many still have a hopeless future, and as such, extremism has become an alternative choice of existence for those disoriented, if not lost, souls.
In short, there are still many left behind. As we are fully aware, it is usually the aged, women, youth, the disabled and little children who are deprived and robbed of their fundamental rights to be human in such dire situations. We must have a United Nations answer. The 2030 Agenda for Sustainable Development, with its 17 Goals and 169 targets, must deliver for the people. Every child, every woman, every citizen, every community should know the Sustainable Development Goals and own the rights under these Goals. The Goals must be advocated as widely as possible to all global citizens through the technological advances that we have for information and communication so that they can be understood, owned and adhered to by one and all. The Goals must bring about accountability on the part of our leaders, our development partners, the private sector, religious bodies and the youthful generation.
We must aspire to deliver tangible outcomes in all countries and to be all-inclusive in participation, design, decision-making and implementation and in the gains derived from them. Each country must take the reins and drive its own pursuits befitting their own circumstances and capabilities. The United Nations
and our universal goals are only as effective as the sum of all our positive national and regional actions put together. What we do for our own people is what makes the difference. The success of the United Nations is ours to create.
As a least developed country and one of the smallest small island developing States (SIDS), Tuvalu is fully aware of its responsibilities under Agenda 2030, as it was also with the MDGs. We are planning to host a national summit to help develop our next development plan in November. Our national priorities, along with our framework for pacific regionalism, will be aligned to the interregional agenda of the SIDS Accelerated Modalities of Action Pathway and mainstreamed into the 2030 Agenda for Sustainable Development.
Our small islands face multiple structural constraints and vulnerabilities. Sea-level rise continues to inundate many of our small island coastlines and inundate our food plantations. That is a security issue, an urgent and intergenerational one. It is an existential issue for Tuvalu and other Pacific countries, and also bigger populated countries in the flood plains, and will displace many people. While many of our citizens are opting to migrate on their own terms because of existential issues, migration does not solve global warming, and the United Nations does not identify climate change migrants as refugees. That is a dilemma for us in Tuvalu.
The 2030 Agenda will be meaningless to many of us low-lying SIDS if a credible climate change agreement in Paris in December is not ambitious and action-oriented. The Paris agreement therefore must reduce greenhouse gas emissions and keep the global average temperature rise to below 1.5° Celsius; recognize that climate change is a human right issue for Tuvaluans and many other millions and is an urgent security and existential issue; be committed to a low- carbon future; include a loss and damage architecture to recognize that preventing climate change is a national obligation for those who pollute, and the polluters must reduce emissions or pay to clean, mitigate and aid those most vulnerable and without the means to adapt; provide credible, timely public finance and clarity from developed countries to the pledges of $100 billion for climate change finances; and it must be reassuring for the private sector to transition and invest in clear energy and climate-resilient approaches.
15-29822 21/29

A/70/PV.26 02/10/2015
Tuvalu will submit its intended nationally determined contributions. We must all note that our obligation is not only to submit those contributions, but also to ensure that we achieve those set targets. There must be no backsliding. We must have a good review mechanism to gauge whether cumulatively we are reducing emissions and not increasing them.
The increasing unease from destabilizing conflicts, violence, malicious brutality and related impunity throughout the globe is worrisome. We have to provide hope and leadership to find lasting peace. We welcome the report of the Secretary-General on the future of the United Nations peace operations (see A/70/95), which calls for change and reform, and the Secretary-General’s plan of action to promote tolerance and reconciliation and counter violent extremism.
Tuvalu also welcomes the adoption by consensus of a text to advance the negotiation of reforms to the Security Council. The adopted resolution is long overdue giving much needed impetus to the recycling of known positions and statements repeated in the foregoing 23 years. We must advance with a Security Council that is more representative of a membership and a world with more nuanced and ominous security- related issues.
Recent global social and economic tensions and market jitters remind us that we are of course not immune to a repeat of the global financial crisis. The cost and prolonged painful recovery, even in the far remote small economies like Tuvalu, are still vivid in our memories. The new SDGs framework must ensure that accountability measures are elaborated and enforced, especially for the rich echelons that are untouchable and ignorant of the far-reaching repercussions of their greed, especially to small genuine investors.
As custodians of the Pacific Ocean, Tuvalu fully supports SDG 14. We are all oceanic States as our planet and Mother Earth is more than 70 per cent blue. The blue ocean is not a sink for radioactive spillovers of nuclear wastes. It is not a dump for industrial and general garbage. It is not a carpet to sweep and hide our dirt under. We from the islands have a warning for our SDGs. Without a healthy ocean it would be a challenge to achieve many other sustainable goals. Do not give a man a fish to satisfy his hunger just for a day, give a whole generation a healthy ocean and all succeeding generations will be satisfied for eternity.
The successful implementation and outreach of the Secretary-General’s sustainable energy for all will be a vital undertaking of the 2030 Agenda. Clean energy undergirds and empowers most other SDGs. We must cooperate in a shared quest for a smooth transition from fossil fuel to renewable alternatives and to ensuring that energy security, accessibility and affordability is applied holistically.
We look forward to the smooth transfer of technology and technical skills, the development of the technology bank and data and capacity-building that is tailored to each country’s unique situation and context. We would appreciate the facilitation of the means of implementation and finance as discussed in the Addis Ababa Action Agenda.
For vulnerable LDCs and SIDS, the timely operationalization and mobilization of the Green Climate Fund, with minimal bureaucracy, will be most welcome. But as much as we need capacity enhancement, science, data and new technology, we must match this with leadership integrity. The recent papal encyclical of His Holiness Pope Francis agrees that our leadership roles must be free of political wrangling, power squabbling, conflicts, trade imbalances, bad governance, race and gender differentiation, self-interests, greed and profit- only mentality and ignorance of nature’s deterioration.
We the people need SDGs championed by good accountable leaders. In Tuvalu we have conducted leadership seminars for our parliamentarians and approved a leadership code for all in leadership positions nationwide. The independent Office of the Ombudsman is now fully engaged in its responsibilities.
Monitoring and reviewing our progress on the SDGs throughout the next 15 years is vital to sustain and focus our transformative agenda per country. The role of the High-level Political Forum will therefore be critical to respond to the changing and evolving circumstances of each member and region, ensuring that Agenda 2030 is adding value, effective and fit for purpose.
The graduation criteria for least developed countries and their application require proper scrutiny and review, as they are biased towards statistical calculations rather than SIDS vulnerable realities. Tuvalu will forever be a small island developing State, with constrained options for productivity, trade and economies of scale. In fact, we are losing land because of sea-level rise. Our economic and social and environmental vulnerabilities
22/29 15-29822

02/10/2015 A/70/PV.26
are intrinsically interlocked. They cannot be perused analytically in silos when computing graduation criteria.
Early in March, Tropical Cyclone Pam devastated Vanuatu, Tuvalu, Kiribati and Solomon Islands. Given Tuvalu’s low elevation and small size, the devastation was significant, further confirming our high vulnerability to the increasing occurrences and severity of natural disasters. A high-level dialogue on Tropical Cyclone Pam was held with our development partners last July in Funafuti to seek assistance for an Australian $92 million bill for the recovery efforts. We have also submitted a comprehensive project to the Green Climate Fund to better safeguard and protect our people, land and infrastructure in the long term when such disasters revisit in future.
We applaud the thawing of tensions between close neighbours the United States of America and Cuba. We sincerely hope that the embargo against Cuba will be lifted soon, and for continued dialogue, smooth transition and a resumption of economic partnerships in the near future. We thank the Government of Cuba for offering scholarships to many SIDS and developing countries in the health sector, despite their economic restraints because of the embargo. This year eight Tuvaluan medical doctors graduated from Cuba. That spirit of cooperation gives the Charter of the United Nations Charter real meaning and value.
Tuvalu also welcomes the efforts of the Government of the Republic of China on Taiwan in fostering peace and prosperity in the region and globally. The Government and non-governmental organizations of Taiwan have consistently supported various developmental and humanitarian undertakings directly and through many specialized United Nations bodies, such as the World Health Assembly, the World Health Organization, the International Civil Aviation Organization and the United Nations Framework Convention on Climate Change. Taiwan’s infrastructure projects, technology transfer and capacity-building have produced genuine and tangible outcomes in Tuvalu. We can achieve the ambitious goals we have set ourselves in Agenda 2030 only if all the permutations of partnerships are utilized and honoured.
Finally, Tuvalu pledges its full support for the new Agenda “Transforming Our World: the 2030 Agenda for Sustainable Development” and for the General Assembly at its seventieth session, under the theme of
the general debate, that is, “The United Nations at 70: a new commitment to action”. Let us work together to create a future that is accommodating to the total human race, and to heal and secure our planet for successive generations. If we are ambitious in all our 17 SDGs, let us not be any less ambitious with Goal 13 in Paris.
